Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 1 of 37




                          EXHIBIT 3
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 2 of 37




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative                  CASE NO.: 9:18-cv-80176-BB
    of the Estate of David Kleiman, and W&K Info
    Defense
    Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.

                                PLAINTIFF'S INTERROGATORIES
                                TO DEFENDANT CRAIG WRIGHT


          Pursuant to Federal Rule of Civil Procedure 33, Plaintiff W&K Info Defense Research

   hereby requests that Defendant Craig Wright ("Defendant") deliver to Plaintiff his sworn answers

   to the following Interrogatories within thirty (30) days of service of these requests. These requests

   are continuing in nature: responsive information discovered subsequent to service of Defendant's

   answers hereto shall be disclosed through supplemental responses within thirty (30) days of

   discovery, as required by Federal Rule of Civil Procedure 26(e).
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 3 of 37




                                            DEFINITIONS

          1.      The terms "You," "Your," or "Defendant" means Defendant Craig Wright, and

   includes the agents, employees, partners, and affiliates of Defendant and all other persons (as

   defined herein) acting or purporting to act on behalf of Defendant or who are subject to the

   direction or control of Defendant.

          2.      The term "Wright Patent" means any patent or patent application, filed anywhere

   in the world, on which Craig Steven Wright is named as an inventor, any related patents and patent

   applications, including but not limited to the patents and patent applications identified in Exhibit

   A.

          3.      The term "nChain Entity" means any entity (as defined herein) associated with the

   nChain group, including but not limited to nChain Holdings Limited and nChain Limited, jointly

   and severally, and includes the officers, directors, agents, employees, partners, and affiliates of

   any such entity and all other persons (as defined herein) acting or purporting to act on behalf of

   any such entity or who are subject to the direction or control of any such entity.

          4.      The term "nChain Patent" means any patent or patent application, filed anywhere

   in the world, that is assigned to any nChain Entity or in which any nChain Entity has an ownership

   interest, any related patents and patent applications, including without limitation the patents and

   patent applications identified in Exhibit B.

          5.      The terms "document" or "documents" shall be synonymous in meaning, equal in

   scope and shall have the broadest meaning ascribed to them by Federal Rule of Civil

   Procedure 34(a). This shall include, without limitation, the following items, whether printed or

   reproduced by any process, or written or produced by hand or stored in computer memory,



                                                    2
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 4 of 37




   magnetic or hard disk or other data storage medium, and whether or not claimed to be privileged,

   confidential or otherwise excludable from discovery, namely: electronic or computerized data

   compilations, notes, letters, correspondence, communications, e-mails, text messages,

   memoranda, summaries of telephone conversations, records of telephone conversations,

   summaries or records of personal conversations or meetings, diaries, reports, laboratory and

   research reports and notebooks, recorded experiments, charts, plans, drawings, diagrams,

   schematic diagrams, illustrations, product descriptions, technology roadmaps, design documents,

   product analyses, white papers, requests for proposal, technical tutorials, writings related to

   proposed or actual product improvements or changes, user manuals or guides, installation guides

   or manuals, technical descriptions or specifications, product repair manuals or guides,

   photographs, video images, business flow charts or descriptions or specifications, product

   functions or descriptions or specifications, minutes or records of meetings, summaries of

   interviews, reports or investigations, opinions or reports of consultants, reports of trademark

   searches, trademark application materials, opinions of counsel, agreements, reports or summaries

   of negotiations, brochures, pamphlets, advertisements, circulars, trade letters, press releases, sales

   and purchase orders, receipts, invoices, quotations, estimates, leases or consignments, drafts of

   any of the foregoing documents, and all other material fixed in a tangible or electronic medium of

   whatever sort or type in the possession, custody or control of Defendant or any of their

   representatives, whether or not prepared by Defendant. "Document" or "Documents" also includes

   all non-identical copies of the foregoing, such as those bearing comments, postscripts, changes,

   amendments, addenda, or other notations not present on the original document as initially written,

   typed or otherwise prepared.



                                                     3
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 5 of 37




           6.      "Employee" means any director, trustee, officer, employee, partner, corporate

   subsidiary, affiliate, or servant of the designated entity, whether active or retired, full-time or part-

   time, current or former, and compensated or not.

           7.      "Representative" means any consultant, expert, attorney, contractor, salesperson, or

   other individual or entity engaged by the designated entity to perform some task or assignment for

   the entity.

           8.      "Entity" means any corporation, company, partnership, proprietorship, joint

   venture, or business, as well as any governmental unit.

           9.      "Individual" means a human being unless Defendant cannot identify such

   individual by name. In such case, "individual" shall mean the entity with which such individual

   was or is employed, engaged or associated. "Individual" includes, without limitation, employees

   and representatives.

           10.     "Person" means any natural or corporate person, and shall include any corporation,

   partnership, proprietorship, firm, trust, association, government entity, organization, or group of

   any of the aforesaid "Persons."

           11.     The terms "identify" and "identification," when used in reference to a natural

   person, shall include stating his or her full name, residence and business telephone numbers,

   present residence and business addresses, if known, his or her present or last known title, position,

   and business affiliation.

           12.     The terms "identify" and "identification," when used in reference to someone other

   than a natural person, mean to state the full and official name of the business entity, its principal

   place of business, and the main telephone number of such business entity.



                                                      4
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 6 of 37




           13.     The terms "identify" and "identification," when used in reference to a document,

   mean to state its date, type (e.g., memo, telecopy, email), authors, addressees or recipients, title, if

   any, and, if no title, a brief description of the subject matter of the document, and its present or last

   known location and custodian. If any document once was, but is no longer, in Your possession,

   custody, or control, state what disposition was made of it and the reason for such disposition.

           14.     The terms "identify" and "identification," when used in reference to any act,

   activity, practice, policy, effort, event, transaction, negotiation, discussion, conversation, occasion,

   occurrence, meeting, representation, agreement, or communication, mean to: (a) describe the

   nature and substance of the act, activity, practice, policy, effort, event, transaction, negotiation,

   discussion, conversation, occasion, occurrence, meeting, representation, agreement, or

   communication; (b) state the date when and place where it occurred; (c) identify each person who

   was a participant therein; (d) identify each other person who was a witness thereto; and (e) state

   the amount of money, if any, paid to or from Defendant in connection with the act, activity,

   practice, policy, effort, event, transaction, negotiation, discussion, conversation, occasion,

   occurrence, meeting, representation, agreement, or communication.

           15.     "Refer to" and "relate to" include the following: pertain to, make reference to, refer

   to, relate to, concern, comprise, evidence, allude to, respond to, connect with, comment on, with

   respect to, are about, regard to, result from, embody, explain, support, discuss, show, describe,

   reflect, analyze, constitute, set forth, or have any logical or factual connection with the subject

   matter in question.

           16.     The term "any" or "each" should be understood to include and encompass "all."




                                                      5
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 7 of 37




            17.   The singular includes the plural number and vice versa, any use of gender includes

   both genders, and a verb tense includes all other verb tenses where the clear meaning is not

   distorted by addition of another tense or tenses.

            18.   Whenever the conjunctive is used, it shall also be taken in the disjunctive, and vice

   versa.




                                                       6
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 8 of 37




                                            INSTRUCTIONS

           1.       These interrogatories call for all information in Your possession, custody, or

   control, or in the possession, custody, or control of Your attorneys, agents, employees, officers,

   directors, or representatives, or other persons acting under Your authorization, employment,

   direction, or control.

           2.       If You are unable to answer any of these interrogatories in whole or in part after

   reasonable inquiry to secure the information requested, You should answer, to the extent possible,

   explaining why You are unable to answer in full, and provide whatever information that You have

   concerning the unanswered portion.

           3.       If You object to any interrogatory, state the ground(s) of the objection with

   sufficient specificity to permit the determination of the basis for such objection. Objection to a

   portion of any interrogatory does not relieve You of the duty to respond to the parts to which You

   do not object.

           4.       If You withhold any document and/or information because You claim that it is

   protected by the work product doctrine, the attorney-client privilege, or any other privilege or

   protection, identify the document and/or information by description, date, author or source, a brief

   description of the nature and subject matter of the document and/or information in sufficient detail

   to permit other parties to this action to assess the applicability of the asserted privilege or

   immunity, and state the ground(s) on which You base Your claim of privilege or protection.

           5.       In the event that an interrogatory answer requires, in whole or in part, Your review

   of a document which is known to have existed and cannot now be located or has been destroyed

   or discarded, that document shall be identified by:



                                                     7
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 9 of 37




          (a)     the last known custodian;

          (b)     date of destruction or discard;

          (c)     the manner of destruction or discard;

          (d)     the reason(s) for destruction or discard;

          (e)     the efforts made to locate any documents that have been lost or misplaced;

          (f)     a statement describing the document, including a summary of its contents;

          (g)     the identity of its author(s); and

          (h)     persons to whom it was sent or shown.

          6.      With respect to the answer to each interrogatory or subpart thereof, state the source

   of the information given therein with as much particularity as is reasonably possible, including,

   without limitation, the nature and designation of any files that contain such information, and the

   identification of each person or entity that provided any information included in such answer. In

   addition, identify each other person known or believed to have some or all of the information

   sought in such interrogatory or subpart thereof.

          7.      Where an identified document has been destroyed or is alleged to have been

   destroyed, state the reasons for its destruction, the names of the persons having any knowledge of

   its destruction, and the names of the persons responsible for its destruction.

          8.      Where an identified document is not in Your possession, custody, or control, state

   the names of the person(s) or entity(ies) who have possession, custody, or control of such

   document. If such document was in Your possession, custody, or control in the past but is no

   longer in Your possession, custody, or control, state what disposition was made of it, the reasons




                                                       8
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 10 of 37




    for such disposition, identify any person(s) or entity(ies) having any knowledge of such

    disposition, and identify the person(s) or entity(ies) responsible for such disposition.

           9.         If You object to any part of an interrogatory and refuse to answer that part, state

    Your objection, and answer the remaining portion of that interrogatory. If You object to the scope

    or time period of an interrogatory and refuse to answer for that scope or time period, state Your

    objection and answer the interrogatory for the scope or time period You believe is appropriate

    (including in Your answer a specific statement as to why You believe the scope or time period is

    inappropriate).

           10.        If any of the following interrogatories cannot be answered in full after exercising

    due diligence to secure the information, please so state and answer, to the extent possible,

    specifying Your inability to answer the remainder and stating whatever information You have

    concerning the unanswered portions. If Your answer is qualified in any particular way, set forth

    the details of such qualification.

           11.        Whenever an interrogatory requests the identity of a natural person, state to the

    extent known, his or her:

           (a)        full name;

           (b)        present or last known home address;

           (c)        present or last known business address;

           (d)        present or last known employer; and

           (e)        if employed by the Defendant, the periods of time so employed, and the area(s) of

           responsibility during such times.




                                                       9
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 11 of 37




            12.     Whenever an interrogatory requires the identity of a subsidiary, company,

    corporation, partnership, or other business entity, state to the extent known: its full name; address;

    location of its corporate headquarters; location of its principal place of business; location of the

    division(s), branch(es), or office(s) which is(are) connected with or handled the matter(s) referred

    to in the interrogatory; and identify the person(s) acting or purporting to act on behalf of the

    business entity in connection with the matter(s) referred to in the interrogatory.

            13.     Whenever an interrogatory requests the identity of a communication, state whether

    the communication was written or oral. If written, identify the document or documents in which

    the communication was made or requested. If oral, state to the extent known:

            (a)     the manner in which the communication was made, e.g., in person, by telephone,

            etc.;

            (b)     the identity of each person who participated in or witnessed the communication;

            (c)     the present location of each person who participated in or witnessed the

            communication; and

            (d)     the date of the communication.

            14.     Whenever an interrogatory refers to or seeks to identify any fact (e.g., a description

    of an act, transaction, occurrence, dealing, or instance), state the date, including year, month, and

    day, when it occurred; the place where it occurred; the identity of each person participating therein;

    on whose behalf each said person participated or purported to participate; the nature, subject

    matter, and circumstances surrounding it; the nature and substance of all conversations or oral

    communications occurring during, or in connection with it; and identify all documents relating

    thereto or reflecting it.



                                                     10
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 12 of 37




           15.     If You answer any interrogatory by reference to records from which the answer

    may be derived or ascertained, as permitted in Fed. R. Civ. P. 33(d):

           (a)     identify any such records by their corresponding Bates number(s) or otherwise to

           allow the documents to be easily identified;

           (b)     make available any computerized information or summaries;

           (c)     provide any relevant compilations, abstracts, or summaries in Your possession,

           custody, or control; and

           (d)     make the records available for inspection and copying within seven (7) days after

           service of the answers to these interrogatories.

           16.     These interrogatories are deemed to be continuing, and pursuant to the obligations

    imposed by Rule 26(e) of the Federal Rules of Civil Procedure, You are required to promptly

    supplement Your responses with information as requested herein that may become known or

    available to You after the date of Your initial answers to these interrogatories.




                                                     11
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 13 of 37




                                          INTERROGATORIES

    INTERROGATORY NO. 1:

           Identify all Wright Patents, if any, not listed in Exhibit A.

    INTERROGATORY NO. 2:

           For each Wright Patent, including those not listed on exhibit A, identify all alleged

    inventions disclosed therein.

    INTERROGATORY NO. 3:

           For each Wright Patent, including those not listed on Exhibit A, identify all alleged

    inventions claimed therein.

    INTERROGATORY NO. 4:

           For each alleged invention identified in response to Interrogatory No. 2, identify the date

    of its conception and the Person(s) who conceived thereof.

    INTERROGATORY NO. 5:

           For each alleged invention identified in response to Interrogatory No. 2, state all facts

    regarding the first reduction to practice, including without limitation the date, the identification of

    the individuals involved, and the manner in which the alleged invention was reduced to practice.

    INTERROGATORY NO. 6:

           Identify all nChain Patents, if any, not listed in Exhibit B.

    INTERROGATORY NO. 7:

           For each nChain Patent, including those not listed on exhibit B, identify all alleged

    inventions disclosed therein.

    INTERROGATORY NO. 8:



                                                      12
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 14 of 37




           For each nChain Patent, including those not identified on exhibit B, identify all alleged

    inventions claimed therein.

    INTERROGATORY NO. 10:

           For each alleged invention identified in response to Interrogatory No. 7, identify the date

    of its conception.

    INTERROGATORY NO. 11:

           For each alleged invention identified in response to Interrogatory No. 7, state all facts

    regarding the first reduction to practice, including without limitation the date, the identification of

    the individuals involved, and the way the alleged invention was reduced to practice.

    INTERROGATORY NO. 12:

           Identify all Bitcoin-related intellectual property, specifically including any trade secret,

    copyrightable material, any trade or service mark, or any confidential information, developed by

    Defendant prior to David Kleiman’s death.

    INTERROGATORY NO. 13:

           Identify all documents relied upon or otherwise relevant or related to any information

    provided or considered in preparing Your responses to Interrogatory Nos. 1-12 and/or without

    limitation all documents that corroborate or dispute Your responses to Interrogatory Nos. 1-12.

    Dated: September 2, 2019                           Respectfully submitted,

                                                       By: /s/ Velvel Devin Freedman
                                                       Velvel (Devin) Freedman, Esq.
                                                       ROCHE FREEDMAN LLP
                                                       200 S. Biscayne Blvd.
                                                       Suite 5500 Miami, Florida 33131
                                                       vel@rochefreedman.com



                                                      13
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 15 of 37




                                          Kyle W. Roche, Esq.
                                          ROCHE FREEDMAN LLP
                                          185 Wythe Avenue F2
                                          Brooklyn, New York 11249
                                          kyle@rochefreedman.com


                                          Counsel to Plaintiffs Ira Kleiman as
                                          Personal Representative of the Estate of
                                          David Kleiman and W&K Info Defense
                                          Research, LLC.




                                         14
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 16 of 37



                                       Exhibit A

                     Wright Patents Identified by Publication Number

    G561468                     MX2018010048                   BR112018016822
    G562622                     MX2018010050                   BR112018016825
    US20190058733               MX2018010054                   BR112018016826
    US20190066228               MX2018010056                   BR112018071743
    BRPI1816782                 MX2018010057                   BR112018071802
    BRPI1816819                 MX2018010058                   BR112018071814
    BRPI1816234                 MX2018010059                   BR112018072929
    BRPI1816245                 MX2018013617                   BR112018072965
    BRPI1816797                 MX2018013618                   BR112018072969
    BRPI1816805                 MX2018013620                   CN109074433
    BRPI1816810                 US20180367298                  CN109074562
    BRPI1816815                 US20190043048                  CN109074563
    BRPI1816821                 US20190050541                  CN109074565
    BRPI1816822                 US20190050832                  CN109074579
    BRPI1816825                 US20190052458                  CN109074580
    BRPI1816826                 US20190057211                  CN109089427
    BRPI1871743                 US20190057362                  CN109155035
    BRPI1871802                 US20190057382                  US10269084
    BRPI1871814                 US20190058592                  US20140359291
    BRPI1872929                 US20190058600                  US20180025455
    G562621                     US20190066065                  US9811869
    MX2018010052                US20190068365                  SG11201809582
    US20190052454               US20190073646                  SG11201809584
    G560274                     US20190095909                  SG11201811005
    G561466                     US20190102758                  AU2017261921
    G561469                     US20190116024                  AU2017263291
    G561725                     US20190130391                  CN109074434
    G561726                     US20190130399                  CN109074462
    G561727                     US20190139031                  CN109074576
    G561728                     US20190158470                  ES2701980
    G561729                     US20190164138                  ES2701981
    G562623                     CN101370931                    KR1020180137022
    G562624                     BR112018016819                 KR1020180137024
    G562656                     BR112018016782                 PH12018502384
    G564201                     CN109155036                    PH12018502386
    G564206                     BR112018016234                 SI3295350
    G564299                     BR112018016245                 SI3295362
    G568333                     BR112018016797                 CN109478997
    MX2018009355                BR112018016805                 KR1020190034272
    MX2018009356                BR112018016810                 WO2017187398
    MX2018010044                BR112018016815                 WO2017195161
    MX2018010045                BR112018016821                 WO2017195164
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 17 of 37



    WO2018020389               HRP20181373                DK3257191
    WO2019034951               CL2018002362               DK3268914
    EP3295350                  CL2018002363               ES2680851
    EP3295362                  CL2018002364               ES2687182
    EP3449450                  CL2018002365               ES2691254
    EP3491773                  CL2018002366               HUE040631
    AU2017223127               CL2018002369               IL261209
    C022803                    SG11201806784              IL261210
    C022809                    SG11201903387              IL261211
    IN201847044429             SG10201805995              IL261212
    IN201847044433             SG11201805542              IL261213
    IN201847048871             SG11201806702              IL261214
    JP2019511759               SG11201806704              IL262806
    JP2019511761               SG11201806709              IL262807
    JP2019514087               SG11201806711              IL262809
    JP6514830                  SG11201806712              KR1020180112061
    JP6514831                  SG11201806713              KR1020180114182
    JP6556370                  SG11201806780              KR1020180114198
    KR101974060                SG11201806781              KR1020180114915
    KR101974075                SG11201806785              KR1020180114942
    KR20180137022              SG11201808758              KR1020180115282
    KR20180137024              SG11201809115              KR1020180115293
    US20190149337              SG11201809117              KR1020180115701
    US20190163883              SG11201809585              KR1020180115727
    KR20190034272              KR1020180114939            KR1020180115764
    BRPI1872965                KR1020190071778            KR1020180115766
    BRPI1872969                AU2017263290               KR1020180115778
    G558484                    CN108292402                KR1020180115779
    G558485                    CN108352015                KR1020180116278
    G559908                    CN108780548                KR1020180117119
    G561465                    CN108781161                KR1020180117124
    G564198                    CN108885741                KR1020180123709
    G564199                    CN108885745                KR1020180127504
    G564200                    CN108885746                KR1020180128968
    G564207                    CN108885748                KR1020190002688
    G564208                    CN108885761                KR1020190004309
    G564519                    CN109074566                KR1020190004310
    G571367                    CN109155034                KR1020190004311
    EP2771821                  CN109314637                PH12018501741
    WO2013059871               CN109314642                PH12018501742
    AU2013201602               CN109417465                PH12018501743
    AU2014259536               CN109479004                PH12018501744
    CN109314636                CN109643420                PH12018501745
    CN109314698                CN109791659                PH12018501746
    KR1020180115726            CO2018008191               PH12018502385
    KR1020180115768            CO2018009236               PH12018550108
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 18 of 37



    PH12018550109              WO2017145047               AU2017222470
    PL3257191                  WO2017145049               AU2017222471
    PL3268914                  WO2017163220               AU2017223126
    SI3257191                  WO2017178955               AU2017223129
    SI3268914                  WO2017178956               AU2017223133
    SI3295349                  WO2017187395               AU2017223136
    Z01708483                  WO2017187396               AU2017223138
    Z01805019                  WO2017187397               AU2017223158
    EP3420669                  WO2017187399               AU2017257447
    EP3420697                  WO2017195160               AU2017257448
    G01603118                  WO2018020372               AU2017257449
    IN201847033464             WO2019008531               C009731
    IN201847033517             WO2019008532               C010116
    JP2019511151               WO2019008533               C013173
    JP2019512761               EP3420513                  C013180
    KR20180115726              EP3257002                  C013182
    KR20180115768              EP3257006                  C013185
    TW201921279                EP3257191                  C014726
    TW201921887                EP3259724                  C014727
    TW201921888                EP3259725                  C014737
    TW201928821                EP3268914                  C014748
    WO2017145001               EP3420507                  C015569
    WO2017145048               EP3420508                  C019267
    WO2019034986               EP3420514                  C019270
    WO2019038634               EP3420515                  C019275
    WO2019049022               EP3420516                  C019276
    WO2019106512               EP3420517                  C022899
    WO2019142075               EP3420518                  IN201847033190
    EP3364598                  EP3420668                  IN201847033271
    EP3443517                  EP3420674                  IN201847033324
    WO2017145007               EP3420675                  IN201847033352
    WO2018078584               EP3443530                  IN201847033377
    WO2017145002               EP3449446                  IN201847033383
    WO2017145003               EP3449449                  IN201847033453
    WO2017145004               EP3449451                  IN201847033454
    WO2017145005               EP3449452                  IN201847033468
    WO2017145006               EP3491778                  IN201847033482
    WO2017145008               EP3295349                  IN201847033507
    WO2017145009               EP3433814                  IN201847033518
    WO2017145010               AU2017222469               IN201847033532
    WO2017145016               C014752                    IN201847033569
    WO2017145017               IN201847033438             IN201847033629
    WO2017145018               AU2017349752               IN201847033662
    WO2017145019               IN201947018143             IN201847037053
    WO2017145020               AU2017222421               IN201847040652
    WO2017145021               AU2017222468               IN201847040861
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 19 of 37



    IN201847040867             JP2019515534               TW201741956
    IN201847040875             JP2019516274               TW201911809
    IN201847040877             JP2019517175
    IN201847044145             JP2019519014
    TW201810152                JP6511201
    TW201810150                JP6515246
    E01891830                  JP6528008
    JP2019511150               KR101999188
    KR20180114939              KR20180112061
    KR20190071778              KR20180114182
    CN109923521                KR20180114198
    JP2019522264               KR20180114915
    E01891822                  KR20180114942
    E01891823                  KR20180115282
    E01891825                  KR20180115293
    E01891826                  KR20180115701
    E01891827                  KR20180115727
    E01891829                  KR20180115764
    E01891832                  KR20180115766
    E01892133                  KR20180115778
    G01605032                  KR20180115779
    G01607476                  KR20180116278
    G01607477                  KR20180117119
    G01613174                  KR20180117124
    G01806524                  KR20180123709
    G01806700                  KR20180127504
    IL261238                   KR20180128968
    IL262533                   KR20190002688
    JP2019506074               KR20190004309
    JP2019506075               KR20190004310
    JP2019507510               KR20190004311
    JP2019508948               L257191
    JP2019508950               L268914
    JP2019508951               SG11201805472
    JP2019509648               SG11201808758T
    JP2019511035               AU2003205908
    JP2019511147               GB0204084
    JP2019511766               WO03071457
    JP2019511854               TW201820241
    JP2019511855               TW201732666
    JP2019512909               TW201732700
    JP2019513312               TW201732705
    JP2019514089               TW201732706
    JP2019514099               TW201733302
    JP2019514235               TW201733303
    JP2019515373               TW201733304
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 20 of 37



                                       Exhibit B

                     nChain Patents Identified by Publication Number

    AU2017222421                C013173                        CN109074579
    AU2017222468                C013180                        CN109074580
    AU2017222469                C013182                        CN109089427
    AU2017222470                C013185                        CN109155034
    AU2017222471                C014726                        CN109155035
    AU2017223126                C014727                        CN109155036
    AU2017223127                C014737                        CN109314636
    AU2017223129                C014748                        CN109314637
    AU2017223133                C014752                        CN109314642
    AU2017223136                C015569                        CN109314698
    AU2017223138                C019267                        CN109417465
    AU2017223158                C019270                        CN109478223
    AU2017257447                C019275                        CN109478278
    AU2017257448                C019276                        CN109478279
    AU2017257449                C022803                        CN109478280
    AU2017261921                C022809                        CN109478298
    AU2017263290                C022899                        CN109478307
    AU2017263291                C943230                        CN109479004
    AU2017349752                C943230C                       CN109479005
    BRPI1816234                 CL2018002362                   CN109643420
    BRPI1816245                 CL2018002363                   CN109791659
    BRPI1816782                 CL2018002364                   CN109791671
    BRPI1816797                 CL2018002365                   CO2018008191
    BRPI1816805                 CL2018002366                   CO2018009236
    BRPI1816810                 CL2018002369                   DK3257191
    BRPI1816815                 CN108292402                    DK3268914
    BRPI1816819                 CN108352015                    EP3120309
    BRPI1816821                 CN108780548                    EP3257002
    BRPI1816822                 CN108781161                    EP3257006
    BRPI1816825                 CN108885741                    EP3257191
    BRPI1816826                 CN108885745                    EP3259724
    BRPI1871743                 CN108885746                    EP3259725
    BRPI1871802                 CN108885748                    EP3268914
    BRPI1871814                 CN108885761                    EP3295349
    BRPI1872929                 CN109074433                    EP3295350
    BRPI1872965                 CN109074434                    EP3295362
    BRPI1872969                 CN109074462                    EP3364598
    C004250                     CN109074562                    EP3387785
    C004263                     CN109074563                    EP3387786
    C004266                     CN109074565                    EP3387787
    C009731                     CN109074566                    EP3411840
    C010116                     CN109074576                    EP3420507
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 21 of 37



    EP3420508                  GB201703562                GB201712493
    EP3420513                  GB201705621                GB201713031
    EP3420514                  GB201705749                GB201713046
    EP3420515                  GB201705858                GB201713064
    EP3420516                  GB201705867                GB201713084
    EP3420517                  GB201705868                GB201713086
    EP3420518                  GB201705869                GB201713363
    EP3420668                  GB201706071                GB201713499
    EP3420669                  GB201706132                GB201713790
    EP3420674                  GB201707168                GB201713792
    EP3420675                  GB201707296                GB201713794
    EP3420697                  GB201707788                GB201713800
    EP3433814                  GB201708185                GB201713805
    EP3443517                  GB201708190                GB201714517
    EP3443530                  GB201708192                GB201714660
    EP3449446                  GB201708196                GB201714907
    EP3449449                  GB201708198                GB201714987
    EP3449450                  GB201708200                GB201715423
    EP3449451                  GB201708488                GB201715701
    EP3449452                  GB201708491                GB201718182
    EP3455999                  GB201708493                GB201718505
    EP3465578                  GB201709096                GB201719212
    EP3465579                  GB201709097                GB201719654
    EP3482365                  GB201709098                GB201719947
    EP3491598                  GB201709099                GB201719998
    EP3491599                  GB201709188                GB201720389
    EP3491600                  GB201709219                GB201720753
    EP3491611                  GB201709367                GB201720768
    EP3491612                  GB201709431                GB201720946
    EP3491616                  GB201709432                GB201721021
    EP3491773                  GB201709518                GB201800706
    EP3491778                  GB201709760                GB201800818
    EP3491779                  GB201709845                GB201801753
    ES2680851                  GB201709848                GB201802063
    ES2687182                  GB201709868                GB201802148
    ES2691254                  GB201709871                GB201802347
    ES2701980                  GB201710176                GB201803396
    ES2701981                  GB201710283                GB201803706
    GB201621827                GB201710517                GB201803815
    GB201621830                GB201710967                GB201804479
    GB201621831                GB201710971                GB201804739
    GB201701360                GB201710974                GB201804740
    GB201701589                GB201711125                GB201804742
    GB201701592                GB201711867                GB201804744
    GB201701605                GB201711878                GB201804948
    GB201701608                GB201711879                GB201805633
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 22 of 37



    GB201805948                GB201811773                GB201907394
    GB201806112                GB201811774                GB201907395
    GB201806444                GB201811968                GB201907396
    GB201806448                GB201813770                GB201907397
    GB201806516                GB201813772                GB201907499
    GB201806517                GB201813863                GB2558484
    GB201806518                GB201814873                GB2558485
    GB201806519                GB201815396                GB2559908
    GB201806520                GB201815816                GB2560274
    GB201806521                GB201816936                GB2561465
    GB201806522                GB201817506                GB2561466
    GB201806523                GB201817507                GB2561468
    GB201806524                GB201819284                GB2561469
    GB201806525                GB201819286                GB2561725
    GB201806526                GB201819290                GB2561726
    GB201806691                GB201819291                GB2561727
    GB201806694                GB201819293                GB2561728
    GB201806696                GB201819297                GB2561729
    GB201806698                GB201819299                GB2562621
    GB201806700                GB201820947                GB2562622
    GB201806701                GB201901391                GB2562623
    GB201806702                GB201901893                GB2562624
    GB201806703                GB201902086                GB2562656
    GB201806704                GB201902088                GB2564198
    GB201806705                GB201902089                GB2564199
    GB201806706                GB201902090                GB2564200
    GB201806707                GB201902092                GB2564201
    GB201806719                GB201902908                GB2564206
    GB201806739                GB201905198                GB2564207
    GB201806740                GB201905221                GB2564208
    GB201806741                GB201905348                GB2564299
    GB201806742                GB201906634                GB2564519
    GB201806907                GB201906637                GB2568333
    GB201806909                GB201906645                GB2571367
    GB201806911                GB201906893                HRP20181373T1
    GB201806914                GB201907180                HUE040631T2
    GB201806930                GB201907339                IL261209
    GB201807807                GB201907340                IL261210
    GB201807811                GB201907343                IL261211
    GB201807813                GB201907344                IL261212
    GB201807816                GB201907345                IL261213
    GB201807822                GB201907346                IL261214
    GB201807835                GB201907347                IL261238
    GB201808493                GB201907349                IL262533
    GB201810981                GB201907392                IL262806
    GB201811672                GB201907393                IL262807
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 23 of 37



    IL262809                   JP2019509648               KR1020180115779
    IN201847033190             JP2019511035               KR1020180116278
    IN201847033271             JP2019511147               KR1020180117119
    IN201847033324             JP2019511150               KR1020180117124
    IN201847033352             JP2019511151               KR1020180123709
    IN201847033377             JP2019511759               KR1020180127504
    IN201847033383             JP2019511761               KR1020180128968
    IN201847033438             JP2019511766               KR1020180137022
    IN201847033453             JP2019511854               KR1020180137024
    IN201847033454             JP2019511855               KR1020190002688
    IN201847033464             JP2019512761               KR1020190004309
    IN201847033468             JP2019512909               KR1020190004310
    IN201847033482             JP2019513312               KR1020190004311
    IN201847033507             JP2019514087               KR1020190025942
    IN201847033517             JP2019514089               KR1020190033564
    IN201847033518             JP2019514099               KR1020190033565
    IN201847033532             JP2019514235               KR1020190033580
    IN201847033569             JP2019515373               KR1020190033581
    IN201847033629             JP2019515534               KR1020190034272
    IN201847033662             JP2019516274               KR1020190071778
    IN201847037053             JP2019517175               KR1020190094217
    IN201847040652             JP2019519014               KR1020190094224
    IN201847040861             JP2019522264               KR1020190094229
    IN201847040867             JP2019523493               MX2018009355
    IN201847040875             JP2019523494               MX2018009356
    IN201847040877             JP6511201                  MX2018010044
    IN201847044145             JP6514830B2                MX2018010045
    IN201847044429             JP6514831                  MX2018010048
    IN201847044433             JP6515246B2                MX2018010050
    IN201847048275             JP6528008B2                MX2018010052
    IN201847048589             JP6556370B2                MX2018010054
    IN201847048592             KR1020180112061            MX2018010056
    IN201847048610             KR1020180114182            MX2018010057
    IN201847048871             KR1020180114198            MX2018010058
    IN201847049583             KR1020180114915            MX2018010059
    IN201947018143             KR1020180114939            MX2018013617
    IN201947025108             KR1020180114942            MX2018013618
    IN201947025113             KR1020180115282            MX2018013620
    IN201947025123             KR1020180115293            PH12018501741
    IN201947031634             KR1020180115701            PH12018501742
    JP2019506074               KR1020180115726            PH12018501743
    JP2019506075               KR1020180115727            PH12018501744
    JP2019507510               KR1020180115764            PH12018501745
    JP2019508948               KR1020180115766            PH12018501746
    JP2019508950               KR1020180115768            PH12018502384
    JP2019508951               KR1020180115778            PH12018502385
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 24 of 37



    PH12018502386              TW201810151                US20190058733
    PH12018550108              TW201810152                US20190066065
    PH12018550109              TW201810990                US20190066228
    PL3257191                  TW201816679                US20190068365
    PL3268914                  TW201816694                US20190073646
    SG10201805995VA            TW201820241                US20190095909
    SG11201805472              TW201830271                US20190102758
    SG11201805542              TW201832513                US20190116024
    SG11201806702XA            TW201836321                US20190130391
    SG11201806704              TW201837805                US20190130399
    SG11201806709              TW201840159                US20190139031
    SG11201806711QA            TW201842463                US20190149337
    SG11201806712              TW201842476                US20190158470
    SG11201806713              TW201842757                US20190163883
    SG11201806780              TW201843978                US20190164137
    SG11201806781              TW201901546                US20190164138
    SG11201806784              TW201901575                US20190165932
    SG11201806785YA            TW201903623                US20190172057
    SG11201808758              TW201904232                US20190173884
    SG11201809115              TW201905791                US20190229911
    SG11201809117              TW201911809                US20190266601
    SG11201809582              TW201921279                US9398018B2
    SG11201809584              TW201921887                US9830580B2
    SG11201809585WA            TW201921888                WO2017145001
    SG11201811005XA            TW201923567                WO2017145002
    SG11201811007              TW201923648                WO2017145003
    SG11201811008              TW201924278                WO2017145004
    SG11201811009VA            TW201928743                WO2017145005
    SG11201811010UA            TW201928755                WO2017145006
    SG11201811071VA            TW201928821                WO2017145007
    SG11201903387              US10055720B2               WO2017145008
    SI3257191T1                US20150269539              WO2017145009
    SI3268914T1                US20150269541              WO2017145010
    SI3295349                  US20150271183              WO2017145016
    SI3295350T1                US20180039960              WO2017145017
    SI3295362T1                US20180367298              WO2017145018
    TW201732666                US20190043048              WO2017145019
    TW201732700                US20190050541              WO2017145020
    TW201732705                US20190050832              WO2017145021
    TW201732706                US20190052454              WO2017145047
    TW201733302                US20190052458              WO2017145048
    TW201733303                US20190057211              WO2017145049
    TW201733304                US20190057362              WO2017163220
    TW201741956                US20190057382              WO2017178955
    TW201810143                US20190058592              WO2017178956
    TW201810150                US20190058600              WO2017187395
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 25 of 37



    WO2017187396               WO2018215949               WO2019087006
    WO2017187397               WO2018215951               WO2019087007
    WO2017187398               WO2018224941               WO2019087008
    WO2017187399               WO2018224942               WO2019092542
    WO2017195160               WO2018224943               WO2019092543
    WO2017195161               WO2018224945               WO2019092544
    WO2017195164               WO2018224954               WO2019092545
    WO2018007916               WO2018224955               WO2019092552
    WO2018020369               WO2018229608               WO2019092561
    WO2018020370               WO2018229631               WO2019102334
    WO2018020371               WO2018229632               WO2019106512
    WO2018020372               WO2018229633               WO2019111125
    WO2018020373               WO2018234922               WO2019116157
    WO2018020375               WO2018234987               WO2019116184
    WO2018020376               WO2018234988               WO2019116187
    WO2018020377               WO2018234990               WO2019116246
    WO2018020389               WO2018234991               WO2019116248
    WO2018078519               WO2019003071               WO2019116249
    WO2018078520               WO2019003072               WO2019116250
    WO2018078584               WO2019003081               WO2019142075
    WO2018116104               WO2019003083               WO2019142076
    WO2018116105               WO2019008531               WO2019155331
    WO2018116106               WO2019008532               WO2019155333
    WO2018138612               WO2019008533               WO2019159045
    WO2018142258               WO2019012392               Z01708483
    WO2018142259               WO2019016693               Z01805019
    WO2018142260               WO2019021105               BR112018016234
    WO2018163031               WO2019021106               BR112018016245
    WO2018185724               WO2019021107               BR112018016782
    WO2018189634               WO2019025913               BR112018016797
    WO2018189656               WO2019034951               BR112018016805
    WO2018189657               WO2019034959               BR112018016810
    WO2018189658               WO2019034969               BR112018016815
    WO2018189667               WO2019034983               BR112018016819
    WO2018193341               WO2019034984               BR112018016821
    WO2018193355               WO2019034986               BR112018016822
    WO2018203186               WO2019038634               BR112018016825
    WO2018207064               WO2019043536               BR112018016826
    WO2018211382               WO2019043537               BR112018071743
    WO2018215871               WO2019043538               BR112018071802
    WO2018215872               WO2019043589               BR112018071814
    WO2018215873               WO2019049022               BR112018072929
    WO2018215874               WO2019053583               BR112018072965
    WO2018215875               WO2019053585               BR112018072969
    WO2018215876               WO2019058240               CA3004250
    WO2018215947               WO2019058241               CA3004263
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 26 of 37



    CA3004266                  KR20180137024
    CA3009731                  KR20190002688
    CA3010116                  KR20190004309
    CA3013173                  KR20190004310
    CA3013180                  KR20190004311
    CA3013182                  KR20190025942
    CA3013185                  KR20190033564
    CA3014726                  KR20190033565
    CA3014727                  KR20190033580
    CA3014737                  KR20190033581
    CA3014748                  KR20190034272
    CA3014752                  KR20190071778
    CA3015569                  LT3257191
    CA3019267                  LT3268914
    CA3019270                  SG10201805995V
    CA3019275                  SG11201806702
    CA3019276                  SG11201806711
    CA3022803                  SG11201806785
    CA3022809                  ZA201708483
    CA3022899                  ZA201805019
    KR101974060
    KR101974075
    KR101999188
    KR20180112061
    KR20180114182
    KR20180114198
    KR20180114915
    KR20180114939
    KR20180114942
    KR20180115282
    KR20180115293
    KR20180115701
    KR20180115726
    KR20180115727
    KR20180115764
    KR20180115766
    KR20180115768
    KR20180115778
    KR20180115779
    KR20180116278
    KR20180117119
    KR20180117124
    KR20180123709
    KR20180127504
    KR20180128968
    KR20180137022
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 27 of 37




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

     IRA KLEIMAN, as the personal representative                  CASE NO.: 9:18-cv-80176-BB
     of the Estate of David Kleiman, and W&K Info
     Defense
     Research, LLC

            Plaintiffs,

     v.

     CRAIG WRIGHT

            Defendant.

                                 PLAINTIFF'S INTERROGATORY
                                 TO DEFENDANT CRAIG WRIGHT


           Pursuant to Federal Rule of Civil Procedure 33, Plaintiff W&K Info Defense Research

    hereby requests that Defendant Craig Wright ("Defendant") deliver to Plaintiff his sworn answers

    to the following Interrogatories within thirty (30) days of service of these requests. These requests

    are continuing in nature: responsive information discovered subsequent to service of Defendant's

    answers hereto shall be disclosed through supplemental responses within thirty (30) days of

    discovery, as required by Federal Rule of Civil Procedure 26(e).
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 28 of 37




                                           DEFINITIONS

           1.      The terms "You," "Your," or "Defendant" means Defendant Craig Wright, and

    includes the agents, employees, partners, and affiliates of Defendant and all other persons (as

    defined herein) acting or purporting to act on behalf of Defendant or who are subject to the

    direction or control of Defendant.

           2.      The terms "document" or "documents" shall be synonymous in meaning, equal in

    scope and shall have the broadest meaning ascribed to them by Federal Rule of Civil

    Procedure 34(a). This shall include, without limitation, the following items, whether printed or

    reproduced by any process, or written or produced by hand or stored in computer memory,

    magnetic or hard disk or other data storage medium, and whether or not claimed to be privileged,

    confidential or otherwise excludable from discovery, namely: electronic or computerized data

    compilations, notes, letters, correspondence, communications, e-mails, text messages,

    memoranda, summaries of telephone conversations, records of telephone conversations,

    summaries or records of personal conversations or meetings, diaries, reports, laboratory and

    research reports and notebooks, recorded experiments, charts, plans, drawings, diagrams,

    schematic diagrams, illustrations, product descriptions, technology roadmaps, design documents,

    product analyses, white papers, requests for proposal, technical tutorials, writings related to

    proposed or actual product improvements or changes, user manuals or guides, installation guides

    or manuals, technical descriptions or specifications, product repair manuals or guides,

    photographs, video images, business flow charts or descriptions or specifications, product

    functions or descriptions or specifications, minutes or records of meetings, summaries of

    interviews, reports or investigations, opinions or reports of consultants, reports of trademark



                                                   2
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 29 of 37




    searches, trademark application materials, opinions of counsel, agreements, reports or summaries

    of negotiations, brochures, pamphlets, advertisements, circulars, trade letters, press releases, sales

    and purchase orders, receipts, invoices, quotations, estimates, leases or consignments, drafts of

    any of the foregoing documents, and all other material fixed in a tangible or electronic medium of

    whatever sort or type in the possession, custody or control of Defendant or any of their

    representatives, whether or not prepared by Defendant. "Document" or "Documents" also includes

    all non-identical copies of the foregoing, such as those bearing comments, postscripts, changes,

    amendments, addenda, or other notations not present on the original document as initially written,

    typed or otherwise prepared.

            3.      "Employee" means any director, trustee, officer, employee, partner, corporate

    subsidiary, affiliate, or servant of the designated entity, whether active or retired, full-time or part-

    time, current or former, and compensated or not.

            4.      "Representative" means any consultant, expert, attorney, contractor, salesperson, or

    other individual or entity engaged by the designated entity to perform some task or assignment for

    the entity.

            5.      "Entity" means any corporation, company, partnership, proprietorship, joint

    venture, or business, as well as any governmental unit.

            6.      "Individual" means a human being unless Defendant cannot identify such

    individual by name. In such case, "individual" shall mean the entity with which such individual

    was or is employed, engaged or associated. "Individual" includes, without limitation, employees

    and representatives.




                                                       3
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 30 of 37




            7.      "Person" means any natural or corporate person, and shall include any corporation,

    partnership, proprietorship, firm, trust, association, government entity, organization, or group of

    any of the aforesaid "Persons."

            8.      The terms "identify" and "identification," when used in reference to a natural

    person, shall include stating his or her full name, residence and business telephone numbers,

    present residence and business addresses, if known, his or her present or last known title, position,

    and business affiliation.

            9.      The terms "identify" and "identification," when used in reference to someone other

    than a natural person, mean to state the full and official name of the business entity, its principal

    place of business, and the main telephone number of such business entity.

            10.     The terms "identify" and "identification," when used in reference to a document,

    mean to state its date, type (e.g., memo, telecopy, email), authors, addressees or recipients, title, if

    any, and, if no title, a brief description of the subject matter of the document, and its present or last

    known location and custodian. If any document once was, but is no longer, in Your possession,

    custody, or control, state what disposition was made of it and the reason for such disposition.

            11.     The terms "identify" and "identification," when used in reference to any act,

    activity, practice, policy, effort, event, transaction, negotiation, discussion, conversation, occasion,

    occurrence, meeting, representation, agreement, or communication, mean to: (a) describe the

    nature and substance of the act, activity, practice, policy, effort, event, transaction, negotiation,

    discussion, conversation, occasion, occurrence, meeting, representation, agreement, or

    communication; (b) state the date when and place where it occurred; (c) identify each person who

    was a participant therein; (d) identify each other person who was a witness thereto; and (e) state



                                                       4
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 31 of 37




    the amount of money, if any, paid to or from Defendant in connection with the act, activity,

    practice, policy, effort, event, transaction, negotiation, discussion, conversation, occasion,

    occurrence, meeting, representation, agreement, or communication.

             12.   "Refer to" and "relate to" include the following: pertain to, make reference to, refer

    to, relate to, concern, comprise, evidence, allude to, respond to, connect with, comment on, with

    respect to, are about, regard to, result from, embody, explain, support, discuss, show, describe,

    reflect, analyze, constitute, set forth, or have any logical or factual connection with the subject

    matter in question.

             13.   The term "any" or "each" should be understood to include and encompass "all."

             14.   The singular includes the plural number and vice versa, any use of gender includes

    both genders, and a verb tense includes all other verb tenses where the clear meaning is not

    distorted by addition of another tense or tenses.

             15.   Whenever the conjunctive is used, it shall also be taken in the disjunctive, and vice

    versa.




                                                        5
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 32 of 37




                                             INSTRUCTIONS

            1.       These interrogatories call for all information in Your possession, custody, or

    control, or in the possession, custody, or control of Your attorneys, agents, employees, officers,

    directors, or representatives, or other persons acting under Your authorization, employment,

    direction, or control.

            2.       If You are unable to answer any of these interrogatories in whole or in part after

    reasonable inquiry to secure the information requested, You should answer, to the extent possible,

    explaining why You are unable to answer in full, and provide whatever information that You have

    concerning the unanswered portion.

            3.       If You object to any interrogatory, state the ground(s) of the objection with

    sufficient specificity to permit the determination of the basis for such objection. Objection to a

    portion of any interrogatory does not relieve You of the duty to respond to the parts to which You

    do not object.

            4.       If You withhold any document and/or information because You claim that it is

    protected by the work product doctrine, the attorney-client privilege, or any other privilege or

    protection, identify the document and/or information by description, date, author or source, a brief

    description of the nature and subject matter of the document and/or information in sufficient detail

    to permit other parties to this action to assess the applicability of the asserted privilege or

    immunity, and state the ground(s) on which You base Your claim of privilege or protection.

            5.       In the event that an interrogatory answer requires, in whole or in part, Your review

    of a document which is known to have existed and cannot now be located or has been destroyed

    or discarded, that document shall be identified by:



                                                      6
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 33 of 37




           (a)     the last known custodian;

           (b)     date of destruction or discard;

           (c)     the manner of destruction or discard;

           (d)     the reason(s) for destruction or discard;

           (e)     the efforts made to locate any documents that have been lost or misplaced;

           (f)     a statement describing the document, including a summary of its contents;

           (g)     the identity of its author(s); and

           (h)     persons to whom it was sent or shown.

           6.      With respect to the answer to each interrogatory or subpart thereof, state the source

    of the information given therein with as much particularity as is reasonably possible, including,

    without limitation, the nature and designation of any files that contain such information, and the

    identification of each person or entity that provided any information included in such answer. In

    addition, identify each other person known or believed to have some or all of the information

    sought in such interrogatory or subpart thereof.

           7.      Where an identified document has been destroyed or is alleged to have been

    destroyed, state the reasons for its destruction, the names of the persons having any knowledge of

    its destruction, and the names of the persons responsible for its destruction.

           8.      Where an identified document is not in Your possession, custody, or control, state

    the names of the person(s) or entity(ies) who have possession, custody, or control of such

    document. If such document was in Your possession, custody, or control in the past but is no

    longer in Your possession, custody, or control, state what disposition was made of it, the reasons




                                                        7
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 34 of 37




    for such disposition, identify any person(s) or entity(ies) having any knowledge of such

    disposition, and identify the person(s) or entity(ies) responsible for such disposition.

           9.         If You object to any part of an interrogatory and refuse to answer that part, state

    Your objection, and answer the remaining portion of that interrogatory. If You object to the scope

    or time period of an interrogatory and refuse to answer for that scope or time period, state Your

    objection and answer the interrogatory for the scope or time period You believe is appropriate

    (including in Your answer a specific statement as to why You believe the scope or time period is

    inappropriate).

           10.        If any of the following interrogatories cannot be answered in full after exercising

    due diligence to secure the information, please so state and answer, to the extent possible,

    specifying Your inability to answer the remainder and stating whatever information You have

    concerning the unanswered portions. If Your answer is qualified in any particular way, set forth

    the details of such qualification.

           11.        Whenever an interrogatory requests the identity of a natural person, state to the

    extent known, his or her:

           (a)        full name;

           (b)        present or last known home address;

           (c)        present or last known business address;

           (d)        present or last known employer; and

           (e)        if employed by the Defendant, the periods of time so employed, and the area(s) of

           responsibility during such times.




                                                       8
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 35 of 37




            12.     Whenever an interrogatory requires the identity of a subsidiary, company,

    corporation, partnership, or other business entity, state to the extent known: its full name; address;

    location of its corporate headquarters; location of its principal place of business; location of the

    division(s), branch(es), or office(s) which is(are) connected with or handled the matter(s) referred

    to in the interrogatory; and identify the person(s) acting or purporting to act on behalf of the

    business entity in connection with the matter(s) referred to in the interrogatory.

            13.     Whenever an interrogatory requests the identity of a communication, state whether

    the communication was written or oral. If written, identify the document or documents in which

    the communication was made or requested. If oral, state to the extent known:

            (a)     the manner in which the communication was made, e.g., in person, by telephone,

            etc.;

            (b)     the identity of each person who participated in or witnessed the communication;

            (c)     the present location of each person who participated in or witnessed the

            communication; and

            (d)     the date of the communication.

            14.     Whenever an interrogatory refers to or seeks to identify any fact (e.g., a description

    of an act, transaction, occurrence, dealing, or instance), state the date, including year, month, and

    day, when it occurred; the place where it occurred; the identity of each person participating therein;

    on whose behalf each said person participated or purported to participate; the nature, subject

    matter, and circumstances surrounding it; the nature and substance of all conversations or oral

    communications occurring during, or in connection with it; and identify all documents relating

    thereto or reflecting it.



                                                      9
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 36 of 37




           15.     If You answer any interrogatory by reference to records from which the answer

    may be derived or ascertained, as permitted in Fed. R. Civ. P. 33(d):

           (a)     identify any such records by their corresponding Bates number(s) or otherwise to

           allow the documents to be easily identified;

           (b)     make available any computerized information or summaries;

           (c)     provide any relevant compilations, abstracts, or summaries in Your possession,

           custody, or control; and

           (d)     make the records available for inspection and copying within seven (7) days after

           service of the answers to these interrogatories.

           16.     These interrogatories are deemed to be continuing, and pursuant to the obligations

    imposed by Rule 26(e) of the Federal Rules of Civil Procedure, You are required to promptly

    supplement Your responses with information as requested herein that may become known or

    available to You after the date of Your initial answers to these interrogatories.




                                                     10
Case 9:18-cv-80176-BB Document 299-3 Entered on FLSD Docket 11/20/2019 Page 37 of 37




                                        INTERROGATORIES

    INTERROGATORY NO. 1: If you deny all or any portion of Plaintiff’s Request for Admission

    served concurrently with this interrogatory, please specify the reasons for the denial, including

    (should you claim any statement is inaccurate) what the accurate statement actually was.

                                                    Respectfully submitted,
    Dated: September 6, 2019
                                                    By: /s/ Velvel Devin Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    ROCHE FREEDMAN LLP
                                                    200 S. Biscayne Blvd.
                                                    Suite 5500 Miami, Florida 33131
                                                    vel@rochefreedman.com

                                                    Kyle W. Roche, Esq.
                                                    ROCHE FREEDMAN LLP
                                                    185 Wythe Avenue F2
                                                    Brooklyn, New York 11249
                                                    kyle@rochefreedman.com


                                                    Counsel to Plaintiffs Ira Kleiman as
                                                    Personal Representative of the Estate of
                                                    David Kleiman and W&K Info Defense
                                                    Research, LLC.




                                                   11
